DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-38 filed on August 02, 2022 are pending, claims 1-4, 7, 11, 19-20, 23, 25-27 are amended, claims 30-38 are new and claims 8-10, 12-16, 21-22 and 28-29 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2022 is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant’s arguments, see pg. 9, filed August 02, 2022, with respect to the rejection(s) of claim(s) 1, and 25-27 under 35 USC § 112 (a)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pg.12, filed August 02, 2022,  with respect to claim 1, and 25-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites "a DE- specific search space (USS)" in line 6, should read "a UE- specific search space (USS)".  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 18-20, 23-27, 30, 33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2019/0191443 A1, hereinafter "Sano") in view of You et al. (US 2015/0016339 A1, hereinafter "You").
Regarding claims 1 and 25, Sano discloses a method and an apparatus for wireless communications by a user equipment (UE), comprising:
a processor configured to (Sano, [0082] The processor 1001 operates, for example, an operating system to control the overall operation of the computer):
sampling tones of a channel state information (CSI) reference signal (CSI-RS) in a bandwidth, wherein a first subset of the tones of the CSI-RS in the bandwidth are punctured, wherein a second subset of the tones of the CSI-RS in the bandwidth are not punctured, (Sano, [0052] a reference signal for quality measurement (CSI-RS) may be classified as signals which may be punctured (i.e. first subset), For example, when a portion of a reference signal for quality measurement (CSI-RS) is punctured, a reference signal for quality measurement transmitted in another subframe can be used instead (i.e. second subset)); and performing at least one of:
measuring at least one of reference signal received power (RSRP) or CSI for the bandwidth[[,]] based on the [[a]] second subset of the tones of the CSI-RS (Sano, [0052] when a portion of a reference signal for quality measurement (CSI-RS) is punctured, a reference signal for quality measurement transmitted in another subframe can be used instead); or reporting at least one of the RSRP or the CSI for the bandwidth[[,]] based on the second subset of the tones of the CSI-RS (not given patentable weight due to non-selected option).
Sano does not explicitly disclose a first subset of the tones of the CSI-RS in the bandwidth are punctured based on a resource element 
You from the same field of endeavor discloses a first subset of the tones of the CSI-RS in the bandwidth are punctured based on a resource element  (You, [0197] it is proposed that the CSI-RS be punctured on a subcarrier carrying the PSS/SSS (or in an RB including a PSS/SSS RE or center 6 RBs carrying the PSS/SSS) on OFDM symbols on which both the PSS/SSS and the CSI-RS are configured and the PSS/SSS be transmitted on the subcarrier).
 	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified puncture resource disclosed by Sano and CSI-RS punctured by synchronization signal disclosed by You with a motivation to make this modification in order to avoid collision with other physical signals in a subframe to which the PSS/SSS is mapped (You, [0160]).		
Regarding claim 2, Sano discloses wherein the resource element corresponds to (Sano, [0028] A signal used for the cell search is referred to as a "synchronization signal (SS)", and the synchronization signal includes a primary synchronization signal (PSS) that mainly aims for symbol timing synchronization and local ID detection and a secondary synchronization signal (SSS) that mainly aims for radio frame synchronization and cell group ID detection). 
Regarding claim 3, Sano discloses wherein the resource element corresponds to (Sano, [0028] A signal used for the cell search is referred to as a "synchronization signal (SS)", and the synchronization signal includes a primary synchronization signal (PSS) that mainly aims for symbol timing synchronization and local ID detection and a secondary synchronization signal (SSS) that mainly aims for radio frame synchronization and cell group ID detection).	 
Regarding claim 4, Sano further discloses wherein the resource element corresponds to (Sano, [0052] data demodulation reference signals (DMRS and CRS), and an UL A/N (PRICH) may be classified as signals that are not permitted to be punctured).
Regarding claim 5, Sano does not explicitly disclose wherein a frequency density of a signal of the SS block in the bandwidth is an integral multiple of the frequency density of the CSI-RSs. 
You from the same filed of endeavor discloses wherein a frequency density of a signal of the SS block in the bandwidth is an integral multiple of the frequency density of the CSI-RSs (You, [0066] Here, Ts denotes sampling time where Ts=l/(2048*15 kHz). Each subframe is 1 ms long and further divided into two slots. 20 slots are sequentially numbered from 0 to 19 in one radio frame).
Regarding claim 6, Sano discloses obtaining a power difference between subcarriers of the SS block and a set of subcarriers used for the CSI-RS, wherein measuring the RSRP or the CSI is based on the power difference (Sano, [0046]the base station performs scheduling to allocate a radio resource (a frequency band width, transmission power, or the like which can be used by each mobile station) to each mobile station).
Regarding claim 7, Sano discloses wherein obtaining the power difference comprises receiving the power difference via one or more of broadcasted system information, resource control (RRC) signaling from a network entity, a medium access control (MAC) control element (MAC-CE), or a downlink control information (DCI) (Sano, [0100] the transmission of information may be performed by physical layer signaling (for example, downlink control information (DCI) or uplink control information (UCI)), higher layer signaling (for example, radio resource control (RRC) signaling, medium access control (MAC) signaling, or broadcast information (a master information block (MIB) and a system information block (SIB))), another signal, or a combination thereof).
Regarding claim 11, Sano further discloses receiving a signal in a symbol period of the SS block (Sano, [0028] A signal used for the cell search is referred to as a "synchronization signal (SS)"), wherein the signal comprises one or more of a paging signal, a message 2 (Msg2) of a random access procedure (Not given patentable weight due to non-selected option), a remaining minimum system information (RMSI) signal (Not given patentable weight due to non-selected option), an other system information (OSI) signal (Not given patentable weight due to non-selected option), or at least one of: a control channel, a group common physical downlink control channel (PDCCH) (Sano, [0052] in downlink communication, Ll/L2 control signals (PCFICH, PDCCH, and ePDCCH)), a PDCCH in a DE- specific search space (USS), or a PDCCH in a common search space (CSS); and using the CSI-RS as a phase reference signal for the signal (Sano, [0035] a channel state information reference signal (CSI-RS) is used as a reference signal for quality measurement).
Regarding claim 18, Sano does not explicitly disclose using the second subset of the tones of the CSI-RS for channel tracking. 
You from the same field of endeavor discloses using the second subset of the tones of the CSI-RS on subcarriers other than subcarriers of the SS block for channel tracking (You, [0163] The CRS may be a tracking RS. A PSS and an SSS may be located on OFDM symbols other than OFDM symbols on which the CRS and UE-specific RS are located.).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified puncture resource disclosed by Sano and CSI-RS punctured by synchronization signal disclosed by You with a motivation to make this modification in order to avoid collision with other physical signals in a subframe to which the PSS/SSS is mapped (You, [0160]).	
Regarding claim 19, Sano discloses receiving the CSI-RS (Sano, [0041] the mobile station UE that receives the CSI-RS may transmit channel state information (CSI) in order to transmit quality measurement information to the base station); but does not explicitly disclose determining a scrambling identifier (ID) of the CSI-RS based on presence of a signal. 
You from the same field of endeavor discloses determining a scrambling identifier (ID) of the CSI-RSs based on presence of a signal (You, [0092, 0111] The indices m0 and m1 are derived from the physical-layer cell-identity group N(1)ID, Transmission of PSS/SSS Using CSI-RS Resource or CRS Resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified puncture resource disclosed by Sano and CSI-RS punctured by synchronization signal disclosed by You with a motivation to make this modification in order to avoid collision with other physical signals in a subframe to which the PSS/SSS is mapped (You, [0160]).	
Regarding claim 20, Sano discloses wherein the signal comprises one or more of a paging signal, a remaining minimum system information (RMSI) signal, or a control channel (Sano, [0030] The mobile station UE receives downlink control information (DCI) (i.e. signal) using a downlink control channel arranged in a predetermined band).
Regarding claim 23, Sano discloses wherein the scrambling ID is linked to a group of UEs that are intended recipients of the signal (Sano, [0028, 30] mainly aims for radio frame synchronization and cell group ID detection, The mobile station UE receives downlink control information (DCI) using a downlink control channel arranged in a predetermined band).
Regarding claim 24, Sano does not explicitly disclose wherein the scrambling ID is linked to an ID of the SS block with which the CSI-RS is multiplexed in the symbol period.
You from the same field of endeavor discloses wherein the scrambling ID is linked to an ID of the SS block with which the CSI-RS is multiplexed in the symbol period (You, [0197] it is proposed that the CSI-RS be punctured on a subcarrier carrying the PSS/SSS ( or in an RB including a PSS/SSS RE or center 6 RBs carrying the PSS/SSS) on OFDM symbols on which both the PSS/SSS and the CSI-RS are configured and the PSS/SSS be transmitted on the subcarrier).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified puncture resource disclosed by Sano and CSI-RS punctured by synchronization signal disclosed by You with a motivation to make this modification in order to avoid collision with other physical signals in a subframe to which the PSS/SSS is mapped (You, [0160]).	
Regarding claims 26-27, these claims recite “an apparatus for wireless communications” and “a computer-readable medium storing instructions that, when executed by a processing system, cause the processing system to perform operations” that disclose, Sano further discloses an apparatus means for sampling subcarrier and means for performing similar steps as recited by the method of claim 1, thus are rejected with the same rationale applied against claim 1 as presented above.
Regarding claim 30, Sano discloses wherein the first subset of the tones of the CSI-RS in the bandwidth are punctured  (Sano, [0052] a reference signal for quality measurement (CSI-RS) may be classified as signals which may be punctured (i.e. first subset)) but does not disclose with the resource element in the SS block.
You from the same field of endeavor discloses a first subset of the tones of the CSI-RS in the bandwidth are punctured based on a resource element  (You, [0197] it is proposed that the CSI-RS be punctured on a subcarrier carrying the PSS/SSS (or in an RB including a PSS/SSS RE or center 6 RBs carrying the PSS/SSS) on OFDM symbols on which both the PSS/SSS and the CSI-RS are configured and the PSS/SSS be transmitted on the subcarrier).
 It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified puncture resource disclosed by Sano and CSI-RS punctured by synchronization signal disclosed by You with a motivation to make this modification in order to avoid collision with other physical signals in a subframe to which the PSS/SSS is mapped (You, [0160]).	
Regarding claims 33 and 36-38, these claims recite "an apparatus for wireless communications" that disclose similar steps as recited by the method of claims 30 and 2-4, thus are rejected with the same rationale applied against claims 30 and 2-4 as presented above.
	
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2019/0191443 A1, hereinafter "Sano") in view of You et al. (US 2015/0016339 A1, hereinafter "You") as applied to claim above, and further in view of Kim et al. (US 2019/0230696 A1, hereinafter "Kim").
Regarding claim 17, Sano in view of You does not explicitly disclose using the CSI-RSs on subcarriers other than subcarriers of the SS block for beam management.
 Kim from the same field of endeavor discloses using the CSI-RSs on subcarriers other than subcarriers of the SS block for beam management (Kim, [0164] A numerology used for PBCH transmission may be different from a numerology used for PSS/SSS transmission. This may be associated with beam management of a transmission and reception point (TRP)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Kim’s system for multiplexing of different RS into Sano’s synchronization signal process as modified by You with a motivation to make this modification in order to acquire system information (Kim, [0165]).
Claims 31-32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2019/0191443 A1, hereinafter "Sano") in view of You et al. (US 2015/0016339 A1, hereinafter "You") as applied to claim above, and further in view of Seo et al. (US 2014/0112216 A1, hereinafter "Seo").
Regarding claim 31, Sano discloses the measurement on the first subset but does not explicitly disclose measuring at least one of the RSRP or the CSI for the bandwidth based on the resource element in the second subset of the tones.
Seo from the same field of endeavor discloses measuring at least one of the RSRP or the CSI for the bandwidth based on the resource element in the second subset of the tones (Seo, [0097] UL transmission of neighboring cells collide with each other, can signal a punctured or rate-matched pattern to UEs belonging to the corresponding cell, signaling can be limited to UEs (i.e. cell edge UEs) close to a neighbor cell that needs coordination. The cell edge UEs can be determined based on channel measurement results such as RSRP (reference signal received power), etc. In the present embodiment, signaling information can be configured based on the above-described information indicated through X2 signaling with a neighbor cell and can include the following information).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Seo’s system for channel measurement into Sano’s synchronization signal process as modified by You with a motivation to make this modification in order to efficiently control intercell interference in a wireless communication system (Seo, [0003]).
Regarding claim 32, Sano discloses the measurement on the first subset but does not explicitly disclose reporting at least one of the RSRP or the CSI for the bandwidth based on the resource element in the second subset of the tones.
Seo from the same field of endeavor discloses reporting at least one of the RSRP or the CSI for the bandwidth based on the resource element in the second subset of the tones (Seo, [0097] UL transmission of neighboring cells collide with each other, can signal a punctured or rate-matched pattern to UEs belonging to the corresponding cell, signaling can be limited to UEs (i.e. cell edge UEs) close to a neighbor cell that needs coordination. The cell edge UEs can be determined based on channel measurement results such as RSRP (reference signal received power), etc. In the present embodiment, signaling information can be configured based on the above-described information indicated through X2 signaling with a neighbor cell and can include the following information).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Seo’s system for channel measurement into Sano’s synchronization signal process as modified by You with a motivation to make this modification in order to efficiently control intercell interference in a wireless communication system (Seo, [0003]).
Regarding claims 34-35, these claims recite "an apparatus for wireless communications" that disclose similar steps as recited by the method of claims 31-32, thus are rejected with the same rationale applied against claims 31-32 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415